WIEAND, Judge,
dissenting:
Although I acknowledge the great care with which the majority has approached a difficult problem, I must nevertheless dissent. In my judgment it is an essential element of the offense defined at 18 Pa.C.S. § 6106 that possession of an unlicensed firearm occur at a place other than the possessor’s “place of abode or fixed place of business.” See: Commonwealth v. Stoffan, 228 Pa.Super. 127, 323 A.2d 318 (1974). I would hold, therefore, that when there is evidence from whatever source that the defendant’s possession of an unlicensed firearm occurred only at his place of abode, the burden is then on the Commonwealth to prove beyond a reasonable doubt that his possession of the unlicensed firearm was criminal, i.e., that possession of the unlicensed firearm occurred at a place that was not his place of abode. See: Commonwealth v. McNeil, 461 Pa. 709, 337 A.2d 840 (1975). See also: Commonwealth v. Green, 493 Pa. 409, 426 A.2d 614 (1981); Commonwealth v. Tyson, 485 Pa. 344, 402 A.2d 995 (1979); Commonwealth v. Williams, 463 Pa. 370, 344 A.2d 877 (1975); Common*92wealth v. Rittle, 285 Pa.Super. 522, 428 A.2d 168 (1981). In the instant case, the only evidence was that appellant had been in his place of abode when found in possession of an unlicensed firearm. Thus, the Commonwealth failed to prove a violation of 18 Pa.C.S. § 6106(a). I would reverse the judgment of sentence and discharge the appellant.